Title: To James Madison from James Monroe, 23 May 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Near Richmond May 23. 1815.
                    
                    I have had the pleasure to receive yours of the 18th.
                    I have inform’d Mr Changuyon, that altho it would be agreeable to you to receive him at your own house, to afford him an opportunity to present his letter of recall, you would to prevent delay dispense with that form & receive it thro’ me: that I would lay it before you, as soon as he should transmit it, unless he desird a personal interview, for which on being so advised I would return to Washington. I presume he will forward to me, immediately, his letter of recall, nothing being more usual than a farewell in that mode, in Europe, in the summer.
                    Daschkoff has I presume been set on this measure by some interested person, or to serve some such purpose. He ought I think to produce the official document, before the government could extend the provision of the law to Russia. A mere decln. on his part is not such a document as is usual in such cases. It will be easy to keep the affair in suspense till your return to Washington.
                    I understood it to be mr Crawford’s intention to make an effort with the new govt. of France to adjust our claims, & failing, to return without being presented. If they will make provision for the debt, he will stay till it is done, & be presented; if they will not, he will come off immediately. I have considerd him, & the other gentlemen, that is, mr Gallatin & Bayard so much on the wing, since the conclusion of the treaty at ghent, as not to be found with certainty, any where, till after their return home. Latterly, the presumption of a longer delay in Europe, than was anticipated, has inducd me to send their comns. & instructions there.
                    I expect to leave this on tuesday next for Albemarle & to arrive there the next day. I propose staying there a week or ten days, but will make you a visit at any time after I get home, should you wish me on business.
                    I send you a letter from mr Clay of the 25. of march at London.
                    I send one also from mr Coxe at Martinique, whose silence, for some years, had inducd a doubt whether he had not returnd to the U States, or died. His remaining abroad thro’ the war, is not in his favor. Mr mitchell has been appointed there. Some difficulty however has arisen respecting his accounts, which mr Pleasanton will attend to & explain.
                    
                    My health & that of my family has greatly improvd since we left Fredericksburg. If mine continues to improve in equal pace, no trace of my late indisposition will remain in a week more. With respectful & affecte. regard
                    
                        
                            Jas Monroe
                        
                    
                